Citation Nr: 1003615	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to March 
1977 and from December 1990 to May 1991, with intervening 
periods of active duty for training and inactive duty for 
training while serving in the Arkansas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a lumbar 
spine condition, reopened and denied the Veteran's claim for 
service connection for anal bleeding, declined to reopen the 
Veteran's claims for service connection for stress and a left 
foot condition and continued a 20 percent disability rating 
for status post bunionectomy of the right foot.  

In May 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   

In September 2008, the Board found that no new and material 
evidence had been presented to reopen the Veteran's claims 
for entitlement to service connection for anal bleeding, a 
left foot condition and stress, denied an increased 
disability rating for status post bunionectomy of the right 
foot and remanded the issue of entitlement to service 
connection for a lumbar spine disorder for additional 
development.  As the required development has been completed, 
this issue is again before the Board for further appellate 
review.


FINDINGS OF FACT

There is no competent medical evidence showing that a lumbar 
spine disorder is related to service.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in October 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until October 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in June 2009.  He was afforded an 
opportunity to present testimony before the undersigned 
Veterans Law Judge in May 2008.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2008 remand.  Specifically, 
the RO was instructed to 1) obtain any additional service 
records; and 2) provide the Veteran with VA examination.  The 
Board finds that the RO has complied with these instructions 
and that the VA examination report substantially complies 
with the Board's September 2008 remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

At his hearing, the Veteran testified that he initially 
injured his spine in basic training, and that he was seen 
several times during summer training while in the Arkansas 
Army National Guard.  The Veteran indicated that he did not 
receive treatment for his back following his basic training, 
because it was not that bad at that time, but worsened as 
time went on.  He also indicated that he was seen for his 
back pain while he was stationed in Germany in 1990 and 1991.  
He indicated that he had not had a separation examination.

July 1976 Reports of Medical History and Examination reflect 
a normal spine with no complaints of back pain.  A July 1980 
Report of Medical History shows that the Veteran reported 
recurring back pain.  A contemporaneous Report of Medical 
Examination showed a normal spine.  March 1985 Reports of 
Medical History and Examination reflect a normal spine with 
no complaints of back pain.  January 1990 Reports of Medical 
History and Examination reflect a normal spine and no reports 
of back pain.  His April 1991 separation Reports of Medical 
History and Examination reflect a normal spine and no reports 
of back pain. 

A July 1993 VA spine x-ray revealed that the Veteran had 
spondylolysis at L-5 on the left and first degree 
spondylolisthesis of L-5 over S-1.  The examiner noted the 
clinical history included an old injury.  The Veteran's 
employment records reflect that he injured his back in 
September 2005 while lifting at work.  A contemporaneous x-
ray of the lumbar spine showed degenerative disc changes at 
L5-S1, with no evidence of fracture or subluxation within the 
lumbosacral spine.  

Private medical records showing treatment from June through 
July 2007 reflect that the Veteran had frequent lower lumbar 
pain on the right side and down the right leg.  The Veteran 
had muscle spasm and decreased range of motion.  The 
diagnosis was lumbar subluxation.  

A June 2009 VA examination report shows that the Veteran 
reported that he started having back pain in basic training, 
particularly doing pushups.  He indicated that he was seen by 
the medics and prescribed pain pills.  The examiner noted 
that he found no record of this in his service treatment 
records.  The Veteran indicated that he had flares 
approximately two times per month which kept him from work 
from his post office duties.  A magnetic resonance imaging 
(MRI) study done in May 2009 reflected L4-5 bulging disk, 
with L5-S1 facet degenerative disease, and a central disc 
protrusion more to the left side at L5-S1.  The diagnosis was 
chronic lumbar sprain with degenerative disc disease.  The 
examiner opined that, based on the Veteran's history and 
review of the claims file, and in spite of lack of records, 
since he continued to have discomfort similar to that which 
he had when he was doing pushups in basic training, that it 
was as likely as not that his back pain, which he had at the 
time of the examination, began in the military when he was 
doing physical training in basic.  

The Board finds that, based upon the evidence of record, 
service connection is not warranted for the Veteran's lumbar 
spine disorder.  The Board notes that the June 2009 VA 
examiner opined that it was as likely as not that the 
Veteran's back pain began in basic training.  As an initial 
matter, the Board notes that this examiner did not opine that 
the Veteran's chronic lumbar sprain with degenerative disc 
disease was related to service; instead, he indicated that 
the Veteran's back pain began during service.   The Board 
notes that pain is not a separate disability for VA 
disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In addition, the June 2009 VA examiner based his opinion on 
the Veteran's reports of ongoing back pain since basic 
training.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the Court found that a medical opinion cannot be disregarded 
solely because it is based upon history provided by the 
Veteran without also evaluating the credibility and weight of 
the history upon which the opinion is predicated.  As noted 
above, the Veteran contends that he began having back pain 
during basic training and was seen several times for his back 
while training over the summers in the National Guard and 
while on active duty.  However, the Veteran's service 
treatment records do not reflect any such treatment.  While 
his July 1980 Report of Medical History reflects that he 
reported occasional back pain, a contemporaneous Report of 
Medical Examination reflects a normal spine examination.  All 
subsequent Reports of Medical History and Examination are 
void for any diagnosis of or treatment for a back condition 
and complaints of back pain.  In addition, there are no 
medical records, private or VA, which show treatment for the 
Veteran's back disorder until July 1993.  The July 1993 VA 
examiner indicated that there was a clinical history of an 
old injury; however, there is no evidence of a prior back 
injury in the claims file and no indication that any such 
injury would be service-related.

 In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  In 
the present case, although the Veteran has reported that he 
has back pain that began in basic training and eventually led 
to his current back disorder, his service treatment records 
show only one report of occasional back pain in 1980.  His 
remaining service treatment records, including his service 
treatment records from his period of active duty in December 
1990 to May 1991, immediately prior to his separation, do not 
reflect a diagnosis of or treatment for a back condition.  
There are no other medical records which show any treatment 
for the Veteran's back until 1993.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows, 
therefore, that the Board finds no evidence of degenerative 
disc disease, or other chronic disease within one year after 
the Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309.

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a back disorder in service or on his 
separation examination report or of treatment for worsening 
symptoms at any time prior to 1993 to be more persuasive than 
the recollection of symptoms in the distant past.  As such, 
although sincere in his beliefs, the Veteran is not found to 
be credible in relating a history of back pain while in 
service leading to a current back disorder.  There is simply 
no medical evidence to support these contentions; in fact, 
the results of the Veteran's separation examination indicated 
a normal spine.  

The June 2009 VA examiner opined that the Veteran's current 
back pain is related to the pain he had in basic training; 
however, this opinion is based entirely on the Veteran's 
self-reported medical history, which, for the reasons cited 
above, is not considered to be credible based on the evidence 
of record.  As such, this opinion is not considered to be 
competent medical evidence.  Overall, the preponderance of 
the evidence is against the Veteran's claim that his lumbar 
spine disorder is a result of service.

As noted, the Veteran has contended he had back pain in basic 
training which is related to his current lumbar spine 
disorder; however, the Veteran is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


